
	

113 HR 773 IH: To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to exempt the Department of Defense from reduction under any order issued to carry out a sequestration pursuant to section 251A.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 773
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to exempt the Department of Defense from reduction under
		  any order issued to carry out a sequestration pursuant to section
		  251A.
	
	
		1.Department of Defense
			 exemption from section 251A sequestration
			(a)Calculation of
			 total deficit reductionParagraph (3) of section 251A of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended—
				(1)in subparagraph
			 (A), by striking $1,200,000,000,000 and inserting
			 $600,000,000,000; and
				(2)in subparagraph
			 (E), by striking $24,000,000,000 and inserting
			 $12,000,000,000.
				(b)Allocation to
			 functionsParagraph (4) of
			 section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985
			 is amended to read as follows:
				
					(4)Allocation to
				functionsOn January 2, 2013,
				for fiscal year 2013, and in its sequestration preview report for fiscal years
				2014 through 2021 pursuant to section 254(c), OMB shall allocate the total
				reduction calculated pursuant to paragraph (3) for that year to discretionary
				appropriations and direct spending accounts in all non-defense
				functions.
					.
			(c)Defense function
			 reductionParagraph (5) of
			 section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985
			 is repealed.
			(d)Implementing
			 discretionary reductions(1)Paragraph (7)(A) of section 251A of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 striking achieve— and inserting achieve, by
			 striking clause (i), and by striking (ii) and moving such text 2
			 ems to the left.
				(2)Paragraph (7)(B) of section 251A of such
			 Act is amended by striking achieve— and inserting
			 achieve, by striking clause (i), and by striking
			 (ii) and moving such text 2 ems to the left.
				(e)Implementing
			 direct spending reductionsThe first sentence of paragraph (8) of
			 section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985
			 is amended by striking paragraphs (5) and (6) and inserting
			 paragraph (6).
			2.Conforming
			 amendmentSection 901(e) of
			 American Taxpayer Relief Act of 2012 is amended by striking 251A(5)(A),
			 251A(6)(A), and 251A(7)(A), and inserting 251A(6)(A) and
			 251A(7)(A),.
		
